DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/201650, filed on October 16, 2016.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2012/0047039).
Regarding claim 1, Sano et al. discloses a commodity recognition apparatus, comprising:
a memory configured to store computer-executable instructions (“All or a part of the computer program and the various files stored in the HDD 64 are copied to the RAM 63 and sequentially executed by the CPU 61 during the start of the POS terminal 11” at paragraph 0033, line 3); and
a processor configured to execute the computer-executable instruction to perform operations (“A HDD (Hard Disk Drive) 64 is connected to the CPU 61 of the POS terminal 11. A computer program and various files are stored in the HDD 64” at paragraph 0033, line 1), the operations comprising:
displaying, on a display screen, an image in which a plurality of commodities are displayed (“The image pickup section 164 is a color CCD image sensor, a color CMOS image sensor or the like and is image pickup means for performing image pickup from the reading window 103 under the control by the CPU 161” at paragraph 0038, line 1; looking at figure 6, there are a plurality of commodities; figure 13 shows the displayed image of the captured commodities);
receiving an instruction input at a position on the image (“A method of causing the operator (the store clerk) to designate an image area not selected as a candidate is explained. FIG. 13 is a conceptual diagram for explaining the method of causing the operator (the store clerk) to designate an image area not selected as a candidate. As shown in FIG. 13, as the method of designating an image area not selected as a 
displaying a first frame on the image to distinguish a commodity, which is determined to be displayed at the position where the instruction input is received, from other commodities of the plurality of commodities as a recognition object in response to determining that the instruction input is received while the first frame is not displayed on the image (as seen in Figure 13a, the croissant is not recognized initially, which is why the surrounding frame for the croissant is absent; once the croissant is recognized, it is surrounded by a frame as shown in the final image of Figure 13);
displaying a second frame on the image to distinguish a commodity, which is determined to be displayed at the position where the selection input is received, from other commodities of the plurality of commodities as the recognition object in response to determining that the instruction input is received at an area outside the first frame while the first frame is displayed on the image (while not explicit, it is understood that when there are multiple unrecognized objects in the image, similar processing to the previous step with the croissant is performed; it is further noted that the frame surrounding the roll remains on the screen while the processing for the croissant occurs);
recognizing candidates of a commodity determined to be displayed in the first or second frame according to a feature amount of the image in an area surrounded by the first or second frame and displaying, within the first or second frame, information of a best candidate of the commodity among the candidates (“After causing the operator (the store clerk) to designate an image area not selected as a candidate using any one of 
in response to determining that the instruction input is received at an area inside the first or second frame while the first or second frame is displayed on the image, displaying information of another commodity, other than the best candidate among the candidates determined to be displayed in the first or second frame where the input instructions is received (“As a method of causing the operator (the store clerk) to divide the image area, as shown in (a) of FIG. 15, the problem solving section 616 causes the operator (the store clerk) to divide the area with a straight line (a spline) via the touch panel 26” at paragraph 0078, last sentence; figure 15; in the case that one of the recognized objects is actually multiple objects, the single frame is divided into two frames when the user indicates the dividing line in the frame; the best candidate is identified as “jam bun” for the combined commodities as it erroneously determined initially that there is only one commodity present).
Regarding claim 2, Sano et al. discloses an apparatus comprising:

Regarding claim 3, Sano et al. discloses an apparatus wherein the operations further comprise: 
calculating a similarity degree between a parameter indicating an appearance feature amount of each of the plurality of commodities and a feature amount of an image in an area surrounded by a border of the first or second frame border for each of the plurality of commodities and recognizing candidates in descending order of the similarity degree (“Subsequently, the similarity determining section 613 calculates similarity concerning the commodity A recognized by the object recognizing section 611 (Act 16). If the similarity of the commodity images of the commodities stored in the PLU file F1 is 100%="similarity: 1.0", the similarity indicates to which degree images of all or a part of the commodity output from the commodity reading apparatus 101 are similar” at paragraph 0060, line 1; “As a result of the recognition in Act 12, in some case, plural candidates of the commodity A are present. Therefore, if plural candidates of the commodity A are present (Yes in Act 13), the CPU 61 informs the store clerk to that 
outputting information of a commodity, of the plurality of commodities, having a highest similarity degree as the information of the best candidate (“As shown in FIG. 18, if the commodity A recognized by the object recognizing section 611 is "plain doughnut", if a threshold is stored in the PLU file FI as "similarity: 0.50", since similarity is 0.717 concerning a commodity indicated by (a), it is determined that the calculated similarity exceeds the threshold set in advance. On the other hand, since similarity is 0.252 concerning a commodity indicated by (b), it is determined that the calculated similarity does not exceed the threshold set in advance. Therefore, the commodity indicated by (a) is subjected to sales registration as "plain doughnut" as usual” at paragraph 0096, line 1; the recognized object is displayed with its corresponding window and identifier).
Regarding claim 4, Sano et al. discloses the elements of claim 3 as described above.
Sano et al. does not explicitly disclose in response to sequential inputs of the input instruction received at the area inside the first or second frame while the first or second frame is displayed on the image:
sequentially selecting, for each of the sequential inputs, a next candidate commodity for which the similarity degree is ranked just below that of a current 
However, automatically selecting the second best candidate from the list when a change is warranted is well-known in the art.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to present the second best candidate for selection to provide the user with the next candidate that is most likely captured.
Regarding claim 5, Sano et al. discloses an apparatus wherein the operations further comprise:
 displaying the first or second frame such that a center of the first or second frame corresponds to a position at which the instruction input on which is received (“(a) A method of designating the center of an area” at paragraph 0071, line 1).
Regarding claim 6, Sano et al. discloses an apparatus wherein the operations further comprise:
displaying information of a commodity, of the plurality of commodities, in the first or second frame to display (see figure 13 where roll is shown in its respective image frame); and 
making a display form of the first or second frame different from a frame in which information of the commodity is displayed (once the croissant is recognized as shown in the last image of Figure 13, croissant is designated outside its respective image frame).
Regarding claim 8, Sano et al. discloses a commodity recognition method, comprising: 

receiving an instruction input at a position on the image (“A method of causing the operator (the store clerk) to designate an image area not selected as a candidate is explained. FIG. 13 is a conceptual diagram for explaining the method of causing the operator (the store clerk) to designate an image area not selected as a candidate. As shown in FIG. 13, as the method of designating an image area not selected as a candidate via the touch panel 26, there are methods described below” at paragraph 0070);
displaying a first frame on the image to distinguish a commodity, which is determined to be displayed at the position where the instruction input is received, from other commodities of the plurality of commodities as a recognition object in response to determining that the instruction input is received while the first frame is not displayed on the image (as seen in Figure 13a, the croissant is not recognized initially, which is why the surrounding frame for the croissant is absent; once the croissant is recognized, it is surrounded by a frame as shown in the final image of Figure 13); 
displaying a second frame on the image to distinguish a commodity, which is determined to be displayed at the position where the selection input is received, from other commodities of the plurality of commodities as the recognition object in response 
recognizing candidates of a commodity determined to be displayed in the first or second frame according to a feature amount of the image in an area surrounded by the first or second frame and displaying, within the first or second frame, information of a best candidate of the commodity among the candidates (“After causing the operator (the store clerk) to designate an image area not selected as a candidate using any one of the methods, the problem solving section 616 determines that the operator (the store clerk) presses a re-recognition key 34 displayed on the display device 23 shown in FIG. 13 via the touch panel 26. Then, the CPU 61 regards that addition is instructed (Yes in Act 21), returns the processing to Act 12, and causes the POS terminal 11 to execute recognition processing for an object in the image area not selected as a candidate” at paragraph 0076; as described in conjunction with Figure 18, each recognition object has an associated similarity associated with it according to the matched candidates; as seen in the final image of Figure 13, the roll is designated as the best candidate for the initial frame and the name is designated within the frame; it is feasible that further recognition objects similarly designate their candidate within their frames as well); 
 in response to determining that the instruction input is received at an area inside the first or second frame while the first or second frame is displayed on the image, 
Regarding claim 9, Sano et al. discloses a method further comprising:
erasing a frame containing a deleting mark in response to determining that the instruction input is received at a location corresponding to the deleting mark (“As a method of causing the operator (the store clerk) to designate a commodity to be returned (deleted), a method same as the method of causing the operator (the store clerk) to designate an image area not selected as a candidate explained above is conceivable. FIG. 16 is a conceptual diagram for explaining a method of causing the operator (the store clerk) to designate a commodity to be returned (deleted). As shown in FIG. 16, as the method of designating a commodity to be returned (deleted) via the touch panel 26, there are methods described below” at paragraph 0082).
Regarding claim 10, Sano et al. discloses a method further comprising: 
calculating a similarity degree between a parameter indicating an appearance feature amount of each of the plurality of commodities and a feature amount of an 
outputting information of a commodity, of the plurality of commodities, having a highest similarity degree as the information of the best candidate (“As shown in FIG. 18, if the commodity A recognized by the object recognizing section 611 is "plain doughnut", if a threshold is stored in the PLU file FI as "similarity: 0.50", since similarity is 0.717 concerning a commodity indicated by (a), it is determined that the calculated similarity exceeds the threshold set in advance. On the other hand, since similarity is 0.252 concerning a commodity indicated by (b), it is determined that the calculated similarity 
Regarding claim 11, Sano et al. discloses the elements of claim 10 as described above.
Sano et al. does not explicitly disclose for consecutive inputs of the input instruction received at the area inside the first or second frame while the first or second frame is displayed on the image:
sequentially selecting, for each of the consecutive inputs, a next candidate commodity for which the similarity degree is ranked just below that of a current candidate, wherein the selecting of the next candidate commodity causes the next candidate commodity to become a selected candidate commodity and outputting, for each of the consecutive inputs, information of the selected candidate commodity.
However, automatically selecting the second best candidate from the list when a change is warranted is well-known in the art.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to present the second best candidate for selection to provide the user with the next candidate that is most likely captured.
Regarding claim 12, Sano et al. discloses a method further comprising:
displaying the first or second frame such that a center of the first or second frame corresponds to a position at which the instruction input on which is received (“(a) A method of designating the center of an area” at paragraph 0071, line 1).
Regarding claim 13, Sano et al. discloses a method further comprising:

making a display form of the first or second frame different from a frame in which information of the commodity is displayed (once the croissant is recognized as shown in the last image of Figure 13, croissant is designated outside its respective image frame).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sano et al. and Naito et al. (US 2013/0100295).
Regarding claim 7, Sano et al. discloses the elements of claim 1 as described above.
Sano et al. does not explicitly disclose that the first frame and the second frame has a predetermined size.
Naito et al. discloses a commodity recognition apparatus, wherein the first frame and the second frame (“image region selection section 53 reports the commodity G1 as the target subjected to image recognition processing to the operator by displaying a frame W1 surrounding the image region A1 of the commodity G1” at paragraph 0047, line 4)has a predetermined size (“In addition, so long as the W1 and the W2 can definitely show that the commodity G1 or the commodity G2 is selected uniquely, their shapes, display positions, sizes and colors are not limited particularly, and a frame in a shape other than a rectangle, such as the circular shape, the elliptical shape and the like can be utilized. Moreover, the size of the frame can be bigger than that of the selected image region and also can be smaller than that of the image region” at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a default frame size as taught by Naito et al. for the frames of Sano et al. to provide a recognition frame that is sufficiently sized for expected objects without needing to customize the frame for each imaged object.
Regarding claim 14, Sano et al. discloses the elements of claim 8 as described above.
Sano et al. does not explicitly disclose that the first frame and the second frame has a predetermined size.
Naito et al. discloses a commodity recognition , wherein the first frame and the second frame (“image region selection section 53 reports the commodity G1 as the target subjected to image recognition processing to the operator by displaying a frame W1 surrounding the image region A1 of the commodity G1” at paragraph 0047, line 4)has a predetermined size (“In addition, so long as the W1 and the W2 can definitely show that the commodity G1 or the commodity G2 is selected uniquely, their shapes, display positions, sizes and colors are not limited particularly, and a frame in a shape other than a rectangle, such as the circular shape, the elliptical shape and the like can be utilized. Moreover, the size of the frame can be bigger than that of the selected image region and also can be smaller than that of the image region” at paragraph 0048, line 1; this demonstrates that a frame size may be changed to accommodate the imaged object, which implies that a default size is predetermined).



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662